Citation Nr: 1026172	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 through 
November 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the issue originally on appeal was whether 
new and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD.  However, the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Given that the record establishes that the Veteran has 
also been assessed with depression, schizophrenia, and other 
psychiatric disabilities, the Board has adjusted its 
consideration of the Veteran's claim to include all acquired 
psychiatric disabilities.

The Veteran was scheduled for a Board hearing at the RO in May 
2010, but failed to appear for the hearing without explanation.  
He has not requested that the hearing be rescheduled.  
Accordingly, his request for a Board hearing is considered 
withdrawn.

The issue of entitlement to service connection for psychiatric 
disability other than PTSD is addressed in the Remand that 
follows the Order section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1999 decision, the Board denied the 
claim of entitlement to service connection for PTSD.

2. The evidence associated with the claims files subsequent to 
the March 1999 Board decision is cumulative or redundant of 
evidence previously of record or is insufficient to raise a 
reasonable possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R.           § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

In the case at hand, the record reflects that the RO provided the 
Veteran with proper notice, including Kent and Dingess-compliant 
notice, by letters mailed in April 2004 and July 2007.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim to reopen would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's VA outpatient 
treatment records are on file, as are treatment records from 
those non-VA medical providers identified by the Veteran as 
having relevant records.  Neither the Veteran nor her 
representative has identified any other outstanding evidence, to 
include medical records, which could be obtained to substantiate 
either claim.  The Board is also unaware of any such evidence.

Unfortunately, the majority of the Veteran's service treatment 
records are unavailable because they were destroyed in a fire at 
the St. Louis, Missouri, facility of the National Personnel 
Records Center (NPRC) in 1973.  Accordingly, the Board will 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the Board 
has a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board acknowledges that the RO has not provided the Veteran 
with a VA examination to determine the etiology of his PTSD, but 
notes that VA has no obligation to provide such an examination if 
new and material evidence has not been presented.  See 38 C.F.R. 
§ 3.159 (c)(4).  

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).


Analysis

The Veteran was originally denied service connection for PTSD in 
a January 1993 rating decision.  In March 1999, the Board issued 
a decision confirming the denial of service connection.  He now 
seeks to reopen this claim.

The pertinent evidence of record at the time of the March 1999 
rating decision consisted of a portion of the Veteran's personnel 
and treatment records including a neuropsychiatric evaluation and 
information about his discharge due to a character and behavior 
disorder, records from the Gowanda State Hospital from June 1957, 
VA medical records beginning  as early as the mid-1960s spanning 
through the 1990s, records from the Jamestown General Hospital 
from 1983 and 1986, records form the Buffalo Psychiatric Center, 
a VA psychiatric examination from August 1997, and various 
statements from the Veteran.  The Board denied service connection 
because there was no evidence establishes that the Veteran 
participated in combat during service, or evidence corroborating 
any of the Veteran's claimed in-service stressors.

Since the March 1999 Board decision, the following additional 
evidence was added to the record:  further VA outpatient 
treatment records from 2004 and 2005, an August 2007 formal 
finding from the RO indicating that the Veteran had not provided 
sufficient information to corroborate his alleged in-service 
stressors, a January 2009 letter from the Veteran's treating 
physician at the VA medical center noting a continued diagnosis 
of PTSD, and various statements from the Veteran.

VA outpatient treatment records, as well as the statement from 
the Veteran's treating physician at the VA medical center, 
continue to show complaints of and treatment for PTSD.  However, 
these medical records do not discuss the Veteran's stressors or 
provide credible information to support the Veteran's alleged 
stressors.  Thus, these medical records are essentially 
cumulative in nature since they continue to show a diagnosis and 
treatment of PTSD and do not provide any specific information 
regarding the Veteran's alleged stressors.  Accordingly, they do 
not raise a reasonable possibility of substantiating the claim 
and the claim therefore cannot be reopened on the basis of this 
evidence.

Essentially, what is missing in this case is credible evidence of 
the Veteran's stressors to allow for verification or to provide a 
link between his current PTSD diagnosis and service.  As the 
formal finding of the RO was that there is insufficient 
information to verify any of the Veteran's alleged stressors, 
this newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim.

The Board also finds that the statements made by the Veteran are 
cumulative and redundant of prior statements made before the 
March 1999 rating decision.  They are not new and material as 
they express his continued belief his currently diagnosed PTSD is 
attributable to in-service stressors.  He has not submitted 
sufficient evidence to verify these stressors nor provided more 
specific detailed information regarding his stressors.

In conclusion, the evidence received since the March 1999 Board 
decision is cumulative of evidence already considered in the 
prior final denial, does not relate to an unestablished fact 
necessary to substantiate the claim, or is not sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, it is not new and material, and reopening of the 
claim is not in order.


ORDER

New and material evidence not having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
denied.


REMAND

As noted above, in accordance with the Court's decision in 
Clemons, the Board has recharacterized the issue on appeal to 
include entitlement to service connection for psychiatric 
disability other than PTSD.  In this case, the Veteran has been 
diagnosed with a variety of psychiatric disorders, including 
schizophrenia, depression, and mixed personality disorder.  In 
addition, the Veteran had also filed for a variety of claims for 
service connections for psychiatric conditions over the years, 
including black-out disorder in 1955 and psychiatric disorder in 
1980.

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder other than PTSD 
is decided.

A review of the Veteran's available service personnel records 
reveals that the Veteran was discharged from service due to a 
character and behavior disorder.  A neuropsychiatric evaluation 
concluded that the Veteran was immature with a character behavior 
disorder of a paranoid personality with "antisocial flavoring."   
Upon discharge in November 1954, his psychiatric evaluation was 
noted to be abnormal.

Post-service private and VA medical records trace a long history 
of hospitalizations and treatment for a variety of psychiatric 
problems.  In 1968, he was diagnosed with paranoid personality 
and chronic schizophrenic reaction.  In 1991, he was noted to 
have generalized anxiety disorder as well as PTSD.  Depression 
has been noted in recent VA outpatient treatment records.

Given the Veteran's history of psychiatric problems in service 
and his current diagnoses, the Board finds that the Veteran 
should be afforded a new VA examination in order to determine the 
nature and etiology of all currently present psychiatric 
disabilities except for PTSD.  

The Veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to any acquired 
psychiatric disorder other than PTSD that have not already been 
associated with his claims file.

The Board also notes that the Veteran should be provided notice 
pursuant to the requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2009) with respect to his claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should send to the 
Veteran and his representative a letter 
providing the notice required under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159, to 
include notice concerning the effective- 
date element of the claim, now 
characterized as service connection for an 
acquired psychiatric disorder other than 
PTSD, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
any pertinent evidence identified but not 
provided by the Veteran pertaining to any 
acquired psychiatric disorder other than 
PTSD.  The Veteran should also indicate 
whether there was any post-service 
treatment by any private or other 
providers, records of which have not been 
obtained.  He should identify any treatment 
and the location and provide releases of 
information as needed.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.  
The claims file should contain 
documentation of all attempts to procure 
additional information.

3. Then, the Veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders except for PTSD. The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

All diagnoses made at this examination 
should conform to the DSM-IV diagnostic 
criteria.  For each diagnosis, the elements 
supporting the diagnosis should be 
identified.

Based upon the review of the claims folder 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during service or is 
otherwise etiologically related to service. 

The rationale for each opinion expressed 
must also be provided.

4. The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5. Then, the RO or the AMC should 
adjudicate on a de novo basis the claim for 
service connection for an acquired 
psychiatric disorder other than PTSD.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).







 Department of Veterans Affairs


